Citation Nr: 1820559	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disabilities. 

2.  Entitlement to an initial disability rating in excess of 40 percent for complex partial seizures, including blackouts (seizures).  

3.  Entitlement to an initial disability rating in excess of 70 percent for traumatic brain injury (TBI) residuals, to include headaches, dizziness, and mild memory loss.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1947 to March 1952.  During the pendency of the appeal, in August 2016, VA was notified of the Veteran's death.  The appellant in this case is the Veteran's surviving spouse.  In a March 2017 letter, the RO notified the appellant that she was met the basic eligibility for substitution for this appeal. 

The Board notes that in cases where the Veteran died after October 10, 2008, and there is already a substitute, the appeal is processed as normal, because the substitute stepped into the shoes of the deceased Veteran.  See 38 C.F.R. § 3.1010(a).

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the Columbia, South Carolina RO.  

The Veteran requested hearings before both a Decision Review Officer (DRO) and a member of the Board; however, in a correspondence dated November 2010, the Veteran withdrew his hearing requests.  

In April 2012, the Board, in pertinent part, remanded the above issues in order to provide the Veteran additional VA examination for his TBI, and to obtain additional medical opinions with regards to his claims for sleeping disorder and seizures.  The Board additionally asked that the RO readjudicate the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

In an August 2017 rating decision, the RO granted TDIU for the purpose of accrued benefits, effective October 23, 2008, the date the Veteran met the schedular rating requirements and was not working due to service-connected disabilities.  The Board notes that this is a full grant of the benefit sought on appeal, and the issue is no longer in front of the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

In the same August 2017 rating decision, the RO increased the Veteran's TBI disability rating to 70 percent, effective October 23, 2008, the date of his service-connection claim.  The Board notes that the 70 percent rating does not constitute a full grant of the benefit sought by the Veteran and that higher ratings are available and as such the Veteran's claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that during the pendency of the appeal, the Veteran was represented by Rebecca C. Patrick, Esq.; however, the appellant submitted a valid VA Form 21-22, giving power of attorney to Kenneth M. Carpenter, Attorney-at-Law. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending claims and appeal.

2.  The Veteran does not have a current diagnosis of a sleep disorder, and any sleep impairment is contemplated by his service-connected disability rating for TBI. 

3.  During the pendency of the appeal, the Veteran's complex partial seizures did not result in an average of at least 1 major seizure in 4 months or 9 to 10 minor seizures per week. 

4.  The objective evidence shows that the Veteran's TBI was rated as "0" in three facets; "1" in one facet; "2" in four facets, and; "3" in two facets; the TBI was not shown to be rated as "total" in any of the facets.


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C. § 5121A (2012).

2.  The criteria to establish service connection for a sleep disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

3.  The criteria for an initial disability rating in excess of 40 percent for the Veteran's complex partial seizures disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.121, 4.124a, Diagnostic Code 8910 (2017).

4.  The criteria for an initial rating in excess of 70 percent for TBI have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8045 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

In December 2017, the Board notified the appellant that her appeal has been placed on the Board's docket, and she had 90 days or until the Board issues a decision to submit additional evidence.  Later that month, the appellant's representative requested that the Board refrain from making a decision until the full 90 days elapsed, namely March 8, 2018.  The Board placed the case in abeyance, but no additional evidence has been received at the time of this decision. 

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Service Connection - Applicable Laws and Regulations 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2016).

Sleep Disorder - Analysis

The Veteran asserts that he has a sleep disorder was caused or aggravated by his service-connected TBI and or seizures disorder.  

The record, however, does not reveal that the Veteran has met the threshold element of any service connection claim, namely a current disability.  The current record fails to show a diagnosis of any sleeping disorder.    

Subsequent to the Board's April 2012 remand, a VA addendum opinion was obtained in March 2015, in which the examiner indicated that the Veteran was never formally diagnosed with a primary chronic sleep disorder.  The examiner further indicated that the Veteran experienced recurrent episodes of sleep disturbance over the years, related to a variety of medical and situational reasons.  Lastly, while the Veteran had symptoms of insomnia, the examiner opined that there was no evidence that his insomnia was caused by or aggravated by his remote TBI in-service 50 years earlier, or by his seizure disorder. 

The laws authorizing Veterans' benefits provide benefits only where there is current disability, as identified by a medical diagnosis.  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board concludes that the Veteran has not presented competent evidence showing that he has a current diagnosis of a sleep disorder.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).

In analyzing this claim, the Board recognizes that the Veteran is competent to report his observable symptoms and signs of sleeping problems; however, his lay statements are not competent to establish that he has a current sleeping disability, as he is not shown to be competent to render a medical diagnosis.  Moreover, the record reflects that his complaints of sleeping problems, to include his insomnia are attributed to, and are being compensated for by his receipt of service connection for TBI.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

For the reasons and bases discussed above, the preponderance of the evidence is against the Veteran's claim, and it therefore must be denied.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating Claim - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 .  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.




Seizures - Analysis 

The Veteran's seizure disability is evaluated under Diagnostic Code 8910, grand mal epilepsy, currently assigned a 40 percent disability rating.  Under Diagnostic Code 8910, grand mal epilepsy is rated under the General Rating Formula for Major Seizures.  38 C.F.R. § 4.124a.  

Under the General Rating Formula for Major and Minor Epileptic Seizures, a 40 percent rating is warranted when there is at least 1 major seizure in the last 6 months or 2 in the last year; or on average at least 5 to 8 minor seizures weekly.  Id.  
A 60 percent rating is warranted when there is on average at least 1 major seizure in 4 months over the last year; or 9-10 minor seizures per week.  Id.

An 80 percent rating is warranted when there is on average at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  Id.

A 100 percent rating is warranted when there is on average at least 1 major seizure per month over the last year.  Id.  

In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures.  Additionally, under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.

Upon review of the competent and credible medical and lay evidence on record, the Board finds that a higher rating is not warranted.  

Turning to the evidence, during a private neurological evaluation dated October 2008, the Veteran was diagnosed with partial seizures and prescribed Keppra.  During a January 2010 VA examination, the examiner stated that Keppra was noted to "greatly diminish, if not resolve" the Veteran's seizures.  An additional VA examination was conducted in April 2010, where the examiner again indicated that the medical evidence shows only two episodes of seizures prior to the examination, and there was no objective evidence that document additional episodes of seizures.  Furthermore, the Veteran indicated that seizures have decreased in frequency since he was prescribed Keppra two years earlier.  During a January 2011 VA examination for TBI, the Veteran, and the appellant both reported that there was a great improvement in his spells since Keppra was prescribed.  Accordingly, although it was difficult to determine the frequency and severity of the Veteran's seizures, the competent evidence showed only two documented episodes, and the lay statements by both the Veteran and his spouse during treatments suggest that there was a great improvement in his condition. 

Subsequent to the Board's April 2012 remand, a VA examiner provided an addendum opinion after a complete review of the Veteran's medical records.  The examiner noted that the Veteran's physician diagnosed complex partial seizures, and the evidence of record indicates that Veteran and his spouse reported that he had about two to three episodes a week of staring spells.  

Based on the foregoing, the Board finds that the evidence does not indicate that at any time during the pendency of the appeal, the Veteran had an average at least 1 major seizure in 4 months during a one year period or 9-10 minor seizures per week.  The Board has additionally considered the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet App 56, 61 (2012).  However, Note (1) General Rating Formula for Major Seizures, indicates that when continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent, but cannot be combined with any other rating for epilepsy.  As such, the holding in Jones is not applicable to this case, since the Veteran is already in receipt of 40 percent disability rating.  

Thus, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  As such, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

TBI - Analysis

The Veteran's TBI has been assigned a 70 percent disability rating for the entire period on appeal under DC 8045. 

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table.

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  
The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. should also be considered.  Id.  

Under Diagnostic Code 8045, the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 4th level, the highest level of impairment, labeled "total."  A 100 percent evaluation will be assigned it "total" is the level of evaluation for one or more facets.  If no facet is evaluated at "total," the overall evaluation is based on the level of the highest facet as follows: 

 0 = 0 percent;
 1=10 percent;
 2=40 percent; and
 3=70 percent.

However, not every facet has every level of severity.  The "subjective symptoms" facet, for example, provides for an impairment level of 0, 1, or 2, which corresponds to 0 percent; 10 percent; and 40 percent, respectively.

Notes are included with Diagnostic Code 8045.  Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition will be assigned. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Turning to the evidence, in a correspondence received in October 2008, the Veteran referred to himself as "the man with the scrambled brain," indicating that he was unable to get educated, read, or retain information.  

In January 2010, the Veteran underwent a VA examination, where he was diagnosed with a traumatic brain injury, which included symptoms of seizures, tinnitus, and dizzy spells.  The examiner noted that symptoms of anxiety, depression, sleep difficulties, possible mild memory difficulties, and headaches were not related to the TBI.  The examiner further noted that the Veteran had possible mild cognitive impairment, which was not due to his TBI.
The Veteran underwent an additional VA examination in April 2010, where the examiner confirmed a diagnosis of TBI, but noted that the Veteran had good concentration, and although he complained of mild memory loss, the objective findings did not show any true difficulties with memory, concentration, and or attention.  Social interaction was routinely appropriate, and the Veteran was noted to always be oriented to person, time, place, and situation.  Motor activity and visuospatial orientation appeared normal.  It was further noted that the Veteran could communicate in both written and spoken language, and his consciousness was normal.  Review of MRI of the brain that was conducted in July 2005 showed no evidence of parenchymal abnormalities.  

Subsequent to the Board's April 2012 remand, the Veteran underwent a VA examination in March 2015 to determine the level of severity of his TBI symptoms.  As noted above, based on this examination, the Veteran's TBI disability rating was increased to 70 percent for the entire period on appeal. 

The Veteran arrived to the examination with his spouse and reported that he does not drive or leave the house without her, because he gets confused.  He also indicated that he does not know what medications he is supposed to take or when to take them, and forgets whether he took them or not.  

The examiner noted that the Veteran's cognitive difficulties cause deficiencies in his ability to care for himself. 

Upon examination, memory, attention, concentration, and executive functions testing showed objective evidence of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  Judgement testing showed moderately impaired judgment, as the Veteran was unable to understand and weigh alternatives.  Social interaction was routinely appropriate.  He was noted to be occasionally disoriented to one of the four aspects (person, time, place, and situation).  Motor activity was normal and visual spatial orientation was noted to be moderately severely impaired, since the Veteran was getting lost even in familiar surroundings, and was unable to use assistive devices such as GPS, and as a result does not leave his home alone.  There were three or more subjective symptoms that mildly interfere with activities of daily living, including dizziness, insomnia, and the use of a walker for short distances.  There were one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both, but do not preclude them, to include social withdrawal and apathy.  The Veteran's communication was classified as inability to communicate either by spoken language, written language, or both, more than occasionally, but less than half of the time.  He was noted to "communicate okay, but tends to ramble, and needs to be redirected."  Lastly, consciousness was indicated to be normal. 

The examiner noted that the Veteran had no subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI. 
The examiner stated that the Veteran continued to exhibit cognitive impairment that was gradually getting worse.  His memory was impaired, and he had trouble understanding questions and looked to his spouse for help.  The examiner concluded that the Veteran was unable to take care of himself independently due to cognitive impairment, and he required the supervision of medications and activities of daily living, and therefore was incompetent for VA purposes. 

Upon review of the examiner's findings, the Board finds that the Veteran's memory, attention, concentration, and executive functions facet is assigned level "3" severity based on objective evidence of moderate impairment.  

A level of severity of "2" has been assigned for the judgment facet based on the Veteran's judgment being moderately impaired.  

A level of severity of "0" is also assigned for the social interaction facet based on the examiner's finding that the Veteran's social functioning was routinely appropriate.  

A level of severity of "2" has been assigned for the orientation facet as the Veteran was noted to be occasionally disoriented to one of the four aspects (person, time, place, and situation).  

A level of severity of "0" is assigned for the motor activity facet based on normal motor activity. 

A level of severity of "3" is assigned for the visual spatial orientation facet based on the examiner's finding that it was moderately severely impaired.

A level of severity of "1" is assigned for the subjective symptoms facet based on the examiner's conclusion that three or more of the Veteran's subjective symptoms mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  

A level of severity of "2" has also been assigned for the neurobehavioral effects facet based on one or more neurobehavioral effects frequently interfere with workplace interaction or social interaction. 

A level of severity of "2" is assigned for the communication facet based on the Veteran's inability to communicate either by spoken language, written language, or both, more than occasionally, but less than half of the time.  

Lastly, a level of severity of "0" is assigned for the consciousness facet based on the examiner's finding that the Veteran's consciousness was normal. 

The Board further reviewed all the evidence of record, but found no competent medical evidence to suggest that the Veteran's TBI symptoms are not contemplated by the assigned 70 percent disability rating. 

Based on these assigned levels for each facet, the Board finds that the Veteran's TBI does not more nearly approximate a higher rating in excess of 70 percent as none of the facets were evaluated as "total."  Furthermore, the Board finds that no separate ratings are warranted, since no additional residuals of TBI were noted at any time during the appeal period.  

Thus, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  As such, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Board has also considered whether the Veteran is entitled to special monthly compensation (SMC).  However, SMC is warranted if a veteran has a service-connected disability rated as total and has additional service-connected disabilities independently rated as 60 percent or more, or by reason of such service-connected disabilities is permanently housebound.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350(i). 

As noted above, the record shows that the Veteran has been in receipt of a TDIU since October 23, 2008, for residuals of a TBI (which includes the seizure disorder).  Notably, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a)(1).  As such, the Veteran's TDIU is based on one disability (i.e., TBI residuals, to include his seizure disorder).
Nonetheless, although the Veteran has a single disability rated as total (TBI residuals with seizure disorder), he does not have an additional disability rated at 60 percent or more.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Further, there is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness.  38 U.S.C. §§ 1114 (s), (l), (k); 38 C.F.R. § 3.350 (a), (b), (i).  As such, the entitlement to SMC is not warranted.

Finally, neither the appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disabilities is denied.  

Entitlement to an initial disability rating in excess of 40 percent for complex partial seizures, including blackouts (seizures) is denied.  

Entitlement to an initial disability rating in excess of 70 percent for traumatic brain injury (TBI) residuals, to include headaches, dizziness, and mild memory loss is denied.  



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


